



Graphic Packaging Holding Company
2011 Performance)
Performance-Based Restricted Stock Unit Award Agreement


THIS AGREEMENT, effective as of the Grant Date set forth on the signature page
hereto, represents the grant by Graphic Packaging Holding Company (the
“Company”) to the participant named on the signature page hereto (the
“Participant”) of Performance-Based Restricted Stock Units (“Performance RSUs”),
representing the right to earn Shares of the Company’s common stock pursuant to
the provisions of the Graphic Packaging Holding Company Amended and Restated
2004 Stock and Incentive Compensation Plan, as such plan may be amended from
time to time (the “Plan”), and subject to the terms and conditions set forth in
this award agreement (this “Agreement”).
The parties hereto agree as follows:
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)
“Fair Market Value” as of a given date shall mean the closing price of the
Company’s common stock on the NYSE (or other established stock exchange or
market) on such date, or if such day is not a trading day, on the immediately
preceding trading day.

(b)
“Grant Date” means the date set forth on the signature page hereto.

(c)
“Involuntary Termination” means the involuntary termination of the Participant’s
employment by the Company or any Affiliate or Subsidiary other than for Cause,
death or Disability.

(d)
“Performance Period” means the three year period beginning January 1, 2012 and
ending on December 31, 2014.

(e)
“Pro-Rata Amount” means the number of Performance RSUs (rounded to the nearest
whole number) equal to the product of (a) the number of Performance RSUs that
would otherwise have been earned based on actual performance as of the end of
the Performance Period), times (b) a fraction, the numerator of which is the
number of full 12-month periods between the Grant Date and the date of
termination of the Participant’s employment by reason of death, Disability,
Retirement or Involuntary Termination, and the denominator of which is three.

(f)
“Retirement” means voluntary termination of employment after age 55, with the
sum of age plus years of service to the Company, its Affiliates or Subsidiaries
or their predecessors of at least 65.



2.    Grant of Performance RSUs. The target number of Shares subject to this
award is shown on the signature page of this Agreement (the “Target Award”).
Depending on the Company’s level of achievement of specified performance goals
for the Performance Period, the Participant may earn 0% to 150% of the Target
Award, in accordance with the matrices attached hereto as Exhibit A and the
terms of this Agreement.
3.    Earning and Vesting of Performance RSUs. The Performance RSUs do not
represent actual Shares of stock. The Performance RSUs represent the right to
earn from 0% to 150% of the Target Award, based on the Company’s achievement of
performance goals as set forth on Exhibit A hereto. At the end of the
Performance Period (and not later than the third anniversary of the Grant Date),
the results for the Performance Period shall be used to determined the overall
number of Shares to be paid out.
In the case of a Change of Control occurring prior to December 31, 2014, the
number of Shares earned shall be determined based on assumed target performance
for the Performance Period.
Any Performance RSUs earned will vest and become non-forfeitable on the earliest
to occur of the following (the “Vesting Date”):
(a)
the third anniversary of the Grant Date, provided the Participant has continued
in the employment of the Company, its Affiliates, and/or its Subsidiaries
through such date, or

(b)
the occurrence of a Change of Control, provided the Participant has continued in
the employment of the Company, its Affiliates, and/or its Subsidiaries through
such date, or

(c)
as to the Pro-Rata Amount only, the termination of the Participant’s employment
due to death, Disability or Retirement, or

(d)
as to the Pro-Rata Amount only, on the 60th day after the Participant’s
Involuntary Termination; provided that the Participant shall have executed a
separation agreement including a release of claims in a form satisfactory to the
Company and the release shall have become irrevocable within such 60-day period.

If the Participant’s employment with the Company or an Affiliate or Subsidiary
terminates prior to the Vesting Date for any reason other than as described
above (or in the case of the Participant’s Involuntary Termination, if the
Participant fails to execute or revokes a release of claims in a form
satisfactory to the Company within the applicable 60-day period), the
Participant shall forfeit all right, title and interest in and to the unvested
Performance RSUs as of the date of such termination (or as of the 60th day after
the Participant’s Involuntary Termination, as applicable) and the Performance
RSUs will be cancelled by the Company without further consideration or any act
or action by the Participant.


4.    Settlement of Performance RSUs. The vested Performance RSUs shall convert
to Shares of the Company’s common stock, on the earlier of (i) the date of a
Change of Control or (ii) the third anniversary of the Grant Date (as
applicable, the “Conversion Date”). The Participant shall become the owner of
the Shares of Company common stock as of the Conversion Date, net of Shares
withheld for taxes as provided in Section 8 below.


5.    Nontransferability. The Performance RSUs may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated (a “Transfer”) other
than by will or by the laws of descent and distribution, except as provided in
the Plan. The designation of a beneficiary shall not constitute a Transfer.


6.    Limitation of Rights. The Performance RSUs do not confer to the
Participant or the Participant’s beneficiary, executors or administrators any
rights of a shareholder of the Company unless and until Shares are in fact
issued to such person in connection with the Performance RSUs. Upon conversion
of the Performance RSUs into Shares, the Participant will obtain full voting and
other rights as a shareholder of the Company.


7.    Continuation of Employment. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any Affiliate or Subsidiary to
terminate the Participant’s employment at any time, nor confer upon the
Participant any right to continue in employment of the Company or any Affiliate
or Subsidiary.


8.    Payment of Taxes. The Company or any Affiliate or Subsidiary employing the
Participant has the authority and the right to deduct or withhold, or require
the Participant to remit to the employer, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to any taxable event arising as a
result of the vesting or settlement of the Performance RSUs. With respect to
withholding required upon any taxable event arising as a result of the
Performance RSUs, the employer will satisfy the tax withholding requirement by
withholding Shares having a Fair Market Value as of the date that the amount of
tax to be withheld is to be determined as nearly equal as possible to (but no
more than) the total minimum statutory tax required to be withheld. The
obligations of the Company under this Agreement to payout the Performance RSUs
will be conditional on such payment or arrangements, and the Company, and, where
applicable, its Affiliates or Subsidiaries will, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant.


9.    Plan Controls. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be final and binding upon the Participant. In the event of
any actual or alleged conflict between the provisions of the Plan and the
provisions of this Agreement, the provisions of the Plan shall be controlling
and determinative (except for any definitions of terms which are specifically
set forth herein). Any conflict between this Agreement and the terms of a
written employment agreement with the Participant shall be decided in favor of
the provisions of this Agreement.


10.    Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially adversely affect the rights of the Participant hereunder without the
consent of the Participant. The waiver by the Company of breach of any provision
of this Agreement by the Participant shall not operate or be construed as a
waiver of any subsequent breach by the Participant. Notwithstanding the
foregoing, the Committee shall have unilateral authority to amend the Plan and
the Agreement without the Participant’s consent to the extent necessary to
comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
11.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
12.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the state of Delaware without giving effect to the
principles of conflicts of law.




IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the Grant Date set forth below.


Graphic Packaging Holding Company






By:_______________________________
Cynthia A. Baerman
Senior Vice President, Human Resources


Participant




By: _______________________________




Name: Employee Name






Grant Date: February 16, 2012




Target Award: 0.00









- 1 -

